United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.G., Appellant
and
FEDERAL JUDICIARY, U.S. DISTRICT
COURT, Santa Ana, CA, Employer
__________________________________________
Appearances:
Max Gest, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-923
Issued: November 15, 2011

Case Submitted on the Record

ORDER REVERSING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On March 2, 2011 appellant filed a timely appeal from a January 6, 2011 decision of an
Office of Workers’ Compensation Programs’ (OWCP) hearing representative that affirmed a
June 28, 2010 decision that terminated her compensation benefits effective July 4, 2010. The
claim was docketed as No. 11-923.1
The Board has duly considered the matter and finds this case must be reversed. OWCP
issued a notice of proposed termination of compensation on May 19, 2010. In response,
appellant submitted a June 24, 2010 report from Dr. Edward H. Bestard, a Board-certified
orthopedic surgeon, that was scanned into the record on June 24, 2010. In his June 24, 2010
report, Dr. Bestard noted his history of treating appellant and advised that her symptoms were
dependent on how many hours she worked. He noted findings, advised that appellant’s
prognosis was guarded, and opined that her condition and disability were precipitated/accelerated
by factors of employment. Dr. Bestard also opined that the report of an OWCP referral
1

On October 11, 2000 appellant, then a 40-year-old court reporter, filed an occupational disease claim for a right
elbow condition. The claim was accepted for right elbow tendinitis. On October 30, 2002 appellant filed a
recurrence claim, noting that she began part-time work of 20 hours each week on August 5, 2002. OWCP
adjudicated the claim as a new injury under file number xxxxxx307 and accepted the conditions of tenosynovitis and
enthesopathy of the right wrist/hand and right shoulder strain under this claim. The claims have now been doubled.
Appellant began working 25 hours per week on March 16, 2009.

physician was contradictory regarding the hours appellant could work and her physical
restrictions.
In the June 28, 2010 decision that terminated appellant’s benefits effective July 4, 2010,
OWCP stated that no medical evidence was received subsequent to the termination notice. A
hearing was held on October 20, 2010. Appellant submitted reports dated September 28 and
November 23, 2010 from Dr. Jacob E. Tauber, Board-certified in orthopedic surgery. In a
January 6, 2011 decision affirming the June 28, 2010 termination decision, the OWCP hearing
representative referenced Dr. Tauber’s September 28, 2010 report but did not reference either
Dr. Bestard’s June 24, 2010 report or Dr. Tauber’s November 23, 2010 report.
In the case of William A. Couch,2 the Board held that when adjudicating a claim, OWCP
is obligated to consider all relevant evidence properly submitted by a claimant and received by
OWCP before the final decision is issued. Appellant submitted Dr. Bestard’s June 24, 2010
report on June 24, 2010 when it was faxed to OWCP and scanned into the record. This report
was not considered by either OWCP’s claims examiner or OWCP’s hearing representative in
rendering their decisions. Thus, the termination must be reversed as OWCP did not consider all
of the evidence properly before it when it terminated compensation.
IT IS HEREBY ORDERED THAT the January 6, 2011 decision of the Office of
Workers’ Compensation Programs be reversed.
Issued: November 15, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

41 ECAB 548 (1990); see Willard McKennon, 51 ECAB 145 (1999).

2

